Exhibit 10.1

 

LOGO [g408067g67t49.jpg]

M/A-COM Technology Solutions Inc.

100 Chelmsford Street

Lowell, MA 01851

September 6, 2012

John Croteau

26 Buehler Road

Bedford, MA 01730

Re: Offer of Employment with M/A-COM Technology Solutions Inc.

Dear John:

On behalf of M/A-COM Technology Solutions Inc., a Delaware corporation (the
“Company”), I am pleased to invite you to join the Company as its President,
reporting to me. This is an exempt position and you will be working out of our
100 Chelmsford St., Lowell, Massachusetts Corporate Headquarters. Subject to the
terms and conditions set forth in this letter, the effective date of your
employment will be October 1, 2012.

The terms of this offer of employment are as follows:

1.        At-Will Employment. You should be aware that your employment with the
Company is for no specified period and constitutes “at-will” employment. As a
result, you are free to terminate your employment at any time, for any reason or
for no reason. Similarly, the Company is free to terminate your employment at
any time, for any reason or for no reason. We request that, in the event of a
resignation, you endeavor to give the Company at least two weeks’ notice.

2.        Compensation. The Company will pay you a starting bi-weekly salary at
a rate equivalent to $500,000 on an annualized basis payable in accordance with
the Company’s standard payroll policies, including compliance with applicable
withholding. The first and last payment by the Company to you will be adjusted,
if necessary, to reflect a commencement or termination date other than the first
or last working day of a pay period. You will also be eligible to participate in
a Company bonus plan, with a target bonus of 57.5% of your annualized salary and
a maximum bonus potential of up to 115% of your annualized salary, based on
Company and/or individual performance targets determined by the Board of
Directors and communicated to you in advance from time to time.

3.        Equity Awards. Subject to your execution of this offer letter and your
commencement of employment at the Company, M/A-COM Technology Solutions
Holdings, Inc. (“Parent”) will grant you pursuant to the Parent’s 2012 Omnibus
Incentive Plan (the “Plan”):



--------------------------------------------------------------------------------

(a) Restricted stock units (“RSUs”) valued at $800,000 based on the average
closing price of Parent’s common stock for the 15 days immediately prior to your
start date with the Company (“First Grant”). Three-eighths (3/8) of the RSUs
subject to the First Grant will vest and settle on each of February 15, 2013 and
February 15, 2014 and an additional two-eighths (2/8) of the RSUs subject to the
First Grant will vest and settle on February 15, 2015, subject to your continued
employment with the Company at each such date.

(b) RSUs valued at $1,225,000 based on the average closing price of the Parent’s
common stock for the 15 days immediately prior to your start date with the
Company (“Second Grant”). RSUs subject to the Second Grant valued at $232,750
based on the same valuation methodology described above will vest and settle on
May 15, 2013, RSUs subject to the Second Grant valued at an additional $397,300
based on the valuation methodology described above will vest and settle on each
of May 15, 2014 and May 15, 2015 and RSUs subject to the Second Grant valued at
an additional $197,650 based on the same valuation methodology described above
will vest and settle on May 15, 2016, subject to your continued employment with
the Company at each such date.

Each RSU grant shall be subject to the terms and conditions of the Plan and the
related RSU agreement. No right to any stock is earned or accrued under any such
RSU until such time as vesting occurs, nor does the grant confer any right to
continued vesting or employment.

4.        Severance.

(a) Our at-will relationship notwithstanding, if the Company terminates your
employment with the Company for any reason other than for “Cause” (as defined
below) or you resign for Good Reason (as defined below) (an “Involuntary
Termination”), and you sign and deliver to the Company within 52 days after such
termination of employment and do not revoke within any applicable 7-day
revocation period (or other revocation period set forth by the Company ending
prior to the 60th day after termination of employment) (such time period being
the “Release Deadline Period”) a general release of claims in the Company’s
favor in a form and substance acceptable to the Company (the “Release”), then
you shall be entitled to receive as severance pay continuation of your monthly
salary, as in effect and payable in accordance with the Company’s standard
payroll policies as in effect on the date of such termination (and in no event
less frequently than monthly), including compliance with applicable withholding,
for a period of twelve (12) months (such period is hereinafter referred to as
the “Severance Period”). Payment of this severance pay shall begin on the first
regularly scheduled pay day occurring after your Release becomes effective
(i.e., after your Release has been signed and any applicable revocation period
has elapsed without your revoking the Release) (the “Payment Commencement
Date”), but in any event no later than March 15 of the calendar year following
the calendar year in which your Involuntarily Termination occurs; provided,
however, that the first such payment shall include any installments of severance
pay that you would have received prior to such pay day had your Release been
effective on the date of your Involuntary Termination. However, if the Release
Deadline Period spans two calendar years, then the Payment Commencement Date
will in any event be in the second calendar year. In addition, as of immediately
prior to the effectiveness of such Involuntary Termination, your First Grant
will immediately vest and settle in full. You shall also be given twelve
(12) months’ accelerated vesting credit against any other outstanding equity
grants (meaning that vesting of any other outstanding equity grants shall be
equivalent to the number of such shares that would have vested under the normal
vesting schedule of

 

- 2 -



--------------------------------------------------------------------------------

such grants had you remained employed with the Company through the date that is
twelve (12) months following the effective date of such Involuntary Termination)
and such equity grants shall be exercisable for 1 year following such
Involuntary Termination. In addition to the payment and vesting described above,
if you are subject to an Involuntary Termination within six (6) months following
a Change in Control (as defined below), then effective as of immediately prior
to the effectiveness of such Involuntary Termination, your Second Grant and any
equity grant made to you by the Company in May 2013 will immediately vest (and
settle, if applicable) in full and such equity grants shall be exercisable for 1
year following such Involuntary Termination.

(b) Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during any Severance Period as set forth in
Section 4(a), the Company will pay you the amount, if any, that would have been
paid to you under the Company’s then active bonus plan had you remained employed
by the Company for the full bonus plan performance period, based on the actual
performance of you and/or the Company, as applicable, against the performance
metrics set forth in such bonus plan, provided, however, that any such amount
otherwise earned shall be prorated based on the ratio of the number of days you
were actually employed by the Company during the bonus plan performance period
to the total number of days comprising the bonus plan performance period as a
whole. Such prorated bonus, if any, will be paid at its regularly scheduled
time.

(c) Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during any Severance Period as set forth in
Section 4(a), to the extent that you or any of your dependents may be covered
under the terms of any medical and dental plans of the Company immediately prior
to the termination of your employment, the Company will provide you with
reimbursement for premiums paid for the continuation of such benefits for you
and those dependents for the same or equivalent coverages through the end of the
Severance Period. The Company is under no obligation to provide reimbursement
for special coverages for you that would not be covered by the plans applicable
to employees generally. The reimbursement payable to you pursuant to this
paragraph shall be reduced by the amount equal to the contributions required
from time to time from other employees for equivalent coverages under the
Company’s medical or dental plans. If and to the extent that you or any of your
dependents is or becomes eligible to participate in a medical, dental or other
health insurance plan of another employer during the Severance Period, then the
reimbursement benefit provided by this paragraph shall be eliminated or
commensurately diminished. Notwithstanding the foregoing, the Company may
unilaterally amend this Section 4(b) or eliminate the benefit provided hereunder
to the extent it deems necessary to avoid the imposition of excise taxes,
penalties or similar charges on the Company, including, without limitation,
under Section 4980D of the Internal Revenue Code of 1986, as amended (the
“Code”). In the event that your benefits under this Section 4(c) are reduced or
eliminated pursuant to the foregoing sentence, on the Payment Commencement Date,
the Company shall pay you a lump-sum amount (minus any applicable tax
withholding) equal to: (1) in the event of a reduction, the amount of such
reduction or (2) in the event of the elimination of such benefit, the product of
(A) 12 and (B) the monthly amount the Company was paying on behalf of you and
your eligible dependents with respect to the Company’s health insurance plans in
which you and your eligible dependents were participants as of the day of your
Involuntary Termination.

 

- 3 -



--------------------------------------------------------------------------------

(d) If your employment terminates for any reason other than an Involuntary
Termination the Company may elect, in its sole discretion, to pay you the cash
severance pay (but not any equity award vesting acceleration) and benefit
reimbursements in the amounts and on the terms set forth in this Section 4 for
any period up to twelve (12) months. If the Company makes such an election, the
duration elected by the Company shall be deemed to be the “Severance Period” for
all purposes under this Agreement.

(e) You hereby agree that the severance benefits provided for in this Section 4
are the only severance benefits to which you may be entitled in the event of the
termination of your employment with the Company, and that such benefits will be
reduced dollar for dollar by any severance-related amount the Company is
required to pay you by law, corporate policy or other source that would
otherwise duplicate any portion of the severance benefits provided herein.

As used herein, “Cause” shall mean (i) an act of dishonesty made by you in
connection with your responsibilities as an employee; (ii) your conviction of,
or plea of nolo contendere to, a felony, or commission of an act of moral
turpitude; (iii) your gross misconduct; or (iv) your (a) material failure to
discharge your employment duties or (b) a material breach of this offer letter
or the ECIA (as defined below), in each case of clauses (a) and (b) after you
have received a written demand for performance from the Parent’s Board of
Directors (or notice of non-performance, where applicable) specifying the breach
of employment duties, and your failure to cure such breach (where such breach is
curable) within thirty (30) days of the date of such notice from the Parent’s
Board of Directors.

As used herein, “Good Reason” shall mean your resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without your consent:
(i) the assignment to you of any duties, or the reduction of your duties, either
of which results in a material diminution of your authority, duties, or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of you from such position and responsibilities;
provided, however, that a reduction in duties, position or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity,
whether as a subsidiary, business unit or otherwise (as, for example, when the
President of the Company remains the President of the Company following a Change
in Control where the Company becomes a wholly owned subsidiary of the acquirer,
but is not made the President of the acquiring corporation) will not constitute
“Good Reason;” (ii) a material change in the geographic location at which you
must perform services (in other words, the relocation of you to a facility that
is more than fifty (50) miles from your current work location); and (iii) the
failure of the Company to obtain assumption of this agreement by any successor.
You agree you will not resign for Good Reason without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within thirty (30) days of the initial existence of the
grounds for “Good Reason” and a reasonable cure period of not less than thirty
(30) days following the date of such notice.

As used herein, a “Change in Control” shall be deemed to occur if any of the
following occur with respect to Parent following the date we each execute this
Agreement:

(1)        Any person or entity first acquires securities of Parent representing
more than 50% of the combined voting power of Parent’s then outstanding
securities entitled to vote generally

 

- 4 -



--------------------------------------------------------------------------------

in the election of directors (“Voting Securities”), provided, however, that the
following shall not constitute a Change in Control pursuant to this paragraph
(g)(1):

(A)        any acquisition or beneficial ownership by Parent or a subsidiary or
Affiliate (as defined below),

(B)        any acquisition or beneficial ownership by any employee benefit plan
(or related trust) sponsored or maintained by Parent or one or more of its
subsidiaries or Affiliates,

(C)        any acquisition or beneficial ownership by any person or entity with
respect to which, immediately following such acquisition, more than 50% of the
combined voting power of Parent’s then outstanding Voting Securities is then
beneficially owned, directly or indirectly, by persons who beneficially owned
more than 50% of the Voting Securities immediately prior to such acquisition, or

(D)        any sale of stock by Parent for capital raising purposes.

(2)        A majority of the members of the Board of Directors of Parent shall
not be Continuing Directors. “Continuing Directors” shall mean: (A) individuals
who, on the date hereof, are directors of Parent, (B) individuals elected as
directors of Parent subsequent to the date hereof for whose election proxies
shall have been solicited by the Board of Directors of Parent or who shall have
been recommended for election by the Board of Directors of Parent, or (C) any
individual elected or appointed by the Board of Directors of Parent or
stockholders to fill vacancies on the Board caused by death or resignation (but
not by removal) or to fill newly created directorships;

(3)        Consummation of a reorganization, merger or consolidation of Parent
or a statutory exchange of outstanding Voting Securities, unless, immediately
following such transaction, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of Parent or the corporation that is the issuer of the securities held
by the shareholders of Parent after such transaction is beneficially owned,
directly or indirectly, by persons who beneficially owned more than 50% of the
Voting Securities of Parent immediately prior to such transaction; or

(4)        Consummation of (x) a complete liquidation or dissolution of Parent
or (y) the sale or other disposition of all or substantially all of the assets
of Parent (in one or a series of related transactions), other than to a
subsidiary, Affiliate or another entity with respect to which, immediately
following such sale or other disposition, more than 50% of the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by persons who were the beneficial owners of more than 50% of the
Voting Securities of Parent immediately prior to such sale or other disposition.

As used herein, “Affiliate” means any person or entity that controls, is
controlled by or is under common control with the Company or Parent, by reason
of equity security ownership, contract or otherwise, as of the date of this
letter agreement, or any entity controlled by any such person or

 

- 5 -



--------------------------------------------------------------------------------

entity, by reason of equity security ownership, contract or otherwise, whether
such control exists as of the date of this letter agreement or is established at
any point in the future

5.        Post-Termination Restrictions.

(a)        Non-Competition. You acknowledge that, as an employee of the Company,
you will have access to valuable, proprietary trade secret and other
confidential information of the Company in connection with this letter
agreement. You acknowledge that such valuable proprietary and confidential
information is developed and acquired by the Company on an ongoing basis and you
will receive the benefit of access to new and unique information on a continuing
basis, and that such information is worthy of protection. To further ensure the
confidentiality of the Company’s trade secrets and other proprietary
information, during the time you are employed by the Company and also during any
Severance Period, you agree that you shall not directly or indirectly (whether
for compensation or otherwise), alone or as a partner, associate, agent,
principal, trustee, consultant, co-venturer, creditor, owner (excepting not more
than 2% passive stockholdings for investment purposes in securities),
representative, or in any other capacity, engage in, take any action
constituting or in furtherance of, participate with or become interested in or
associated with any person, firm, partnership, corporation or other entity which
is or intends to be in competition with the Company in those portions of the
Company’s business in which you were involved during your tenure of employment
with the Company. You further understand and agree to be bound by the provisions
of this Section 5 because you are employed in a position of trust and
responsibility and have access and will have access to current as well as future
confidential and proprietary information, and this covenant is necessary to
prevent the inevitable disclosure of confidential and proprietary information
should you accept employment in violation of such provisions.

(b)        Non-Solicitation. During the time you are employed by the Company and
also during any Severance Period, you agree that you shall not directly or
indirectly (whether for compensation or otherwise), alone or together with
others, influence or attempt to influence customers or suppliers of the Company
or any of its present or future subsidiaries or Affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the Company
or any subsidiary or Affiliate of the Company.

(c)        Consideration; Tolling, Scope and Reasonableness. You agree that in
addition to the other good and valuable consideration you are receiving for the
covenants contained in this Section 5 as recited above, any severance amount
payable to you by the Company in respect of any Severance Period hereunder
constitutes further consideration for these covenants. You agree that the
periods of time during which you are prohibited by Sections 5(a) and (b) hereof
from engaging in such business practices shall be extended by any length of time
during which you are in breach of any of such covenants. The covenants contained
in this Section 5 shall apply in any country or jurisdiction where the Company
and its Affiliates had offices or shipped product during the term of your
employment with the Company. You and the Company agree that the time, scope and
geographic limitations and other particulars of the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Company and your role in the Company.

 

- 6 -



--------------------------------------------------------------------------------

(d)        Remedies. If you commit a breach, or threaten to commit a breach, of
any of the provisions of this Section 5, the Company shall have the following
rights and remedies, in addition to any and all others rights and remedies of
law or in equity, each of which shall be independent of the other and severally
enforceable: (i) the right to have the provisions of this letter agreement
specifically enforced by any court having equity jurisdiction, including the
right to a restraining order, an injunction or other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to it; and (ii) the right and remedy to require you to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits (hereinafter collectively the “Benefits”) derived
or received, directly or indirectly, by you as a result of any transactions
constituting a breach of any of the provisions of this letter agreement, and you
hereby agree to account for and pay over any such Benefits to the Company.

6.        Benefits. During the term of your employment, you will be eligible,
provided that you meet the eligibility requirements of the relevant plans and
policies, for the Company’s standard employee benefits applicable to employees
at your level, including health, dental, vision, life, short and long-term
disability insurance. The Company reserves the right to change the benefits it
offers or the terms of such benefits from time to time. The Company will provide
you with 25 paid vacation days per year.

7.        Business Expenses. During the term of your employment with the
Company, you shall be authorized to incur necessary and reasonable travel,
entertainment and other business expenses in connection with your duties
hereunder. The Company will reimburse you for such expenses upon presentation of
an itemized account and appropriate supporting documentation, all in accordance
with the Company’s generally applicable policies.

8.        Immigration Laws. This offer of employment is contingent on your
providing proper documentation of your identity and authorization to work in the
United States under applicable immigration laws, as required by Form I-9 of the
US Department of Homeland Security.

9.        Employee Confidentiality and Invention Assignment Agreement. As a
condition of this offer of employment, you will be required to promptly
complete, sign and return the Company’s standard form of employee
confidentiality and invention assignment agreement (the “ECIA”).

10.        No Conflicts. In this position, you will be expected to devote your
full business time, attention and energies to the performance of your duties
with the Company. We also ask that, before signing this letter, you disclose to
the Company any and all agreements relating to your prior employment that may
affect your eligibility to be employed by the Company or limit the manner in
which you may be employed. It is the Company’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case.

11.        Clawback. Any bonuses, incentive or equity based compensation awards
granted to you hereunder will be subject to any executive compensation recovery
policy adopted by the Company pursuant to the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or the Nasdaq listing rules to
the extent such requirements become applicable to the Company.

 

- 7 -



--------------------------------------------------------------------------------

12.        General. This offer letter and the ECIA, when signed by you, set
forth the terms of your employment with the Company and supersede any and all
prior representations and agreements made to or with you by the Company, any of
its predecessors or Affiliates, or any of their respective employees or agents,
whether written or oral. As a Company employee, you will also be expected to
abide by Company rules and regulations, whether set forth in a Company-approved
employee handbook or otherwise, that may be modified from time to time. In the
event of a conflict between the terms and provisions of this offer letter and
the ECIA, the terms and provisions of the ECIA will control. Any amendment of
this offer letter or any waiver of a right under this offer letter must be set
forth in a writing signed by you and an authorized officer of the Company to be
effective. The law of the Commonwealth of Massachusetts will govern this letter
agreement. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that we are both waiving
any and all rights to a jury trial in connection with such dispute or claim.
This letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

13.        Severability. The invalidity or unenforceability of any provision or
provisions of this letter agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

14.        Section 409A. The parties intend that this letter agreement and the
payments and benefits provided hereunder, including, without limitation, those
provided pursuant to Sections 2 and 4 hereof, be exempt from the requirements of
Section 409A of the Code to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treas. Reg. Section 1.409A-1(b)(4),
the involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this letter agreement, the parties intend that this letter
agreement and any payments and benefits thereunder comply with the deferral,
payout and other limitations and restrictions imposed under Code Section 409A.
Notwithstanding anything herein to the contrary, this letter agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions; provided, however that in no event shall Employer or its agents,
parents, subsidiaries, Affiliates or successors be liable for any additional
tax, interest or penalty that may be imposed on you pursuant to Code
Section 409A or for any damages incurred by you as a result of this letter
agreement (or the payments or benefits hereunder) failing to comply with, or be
exempt from, Code Section 409A. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this letter agreement to
the contrary:

(a)        To the extent Code Section 409A is applicable to this letter
agreement, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this letter agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treas. Reg.
Section 1.409A-1(h), after giving effect to the presumptions contained therein
(and without regard to the optional alternative definitions available therein),
and, for purposes of any such provision of this letter agreement, references to
“terminate,” “termination,” “termination of employment” and like terms shall
mean separation from service;

 

- 8 -



--------------------------------------------------------------------------------

(b)        If at the time your employment hereunder terminates, you are a
“specified employee,” as defined in Treas. Reg. Section 1.409A-1(i) and
determined using the identification methodology selected by the Company from
time to time, or if none, the default methodology, then to the extent necessary
to avoid subjecting you to an additional tax or interest under Code
Section 409A, any and all amounts payable under this letter agreement on account
of such termination of employment that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
in a lump sum on the first day of the seventh month following the date on which
your employment terminates or, if earlier, upon your death, except (i) to the
extent of amounts that do not constitute a deferral of compensation within the
meaning of Treas. Reg. Section 1.409A-1(b) (including without limitation by
reason of the safe harbor set forth in Treas. Reg. Section 1.409A-1(b)(9)(iii),
as determined by the Company in its reasonable good faith discretion),
(ii) benefits which qualify as excepted welfare benefits pursuant to Treas. Reg.
Section 1.409A-1(a)(5), and (iii) other amounts or benefits that are not subject
to the requirements of Code Section 409A; and

(c)        Each payment made under this letter agreement shall be treated as a
separate payment and the right to a series of installment payments under this
letter agreement shall be treated as a right to a series of separate payments.

Lastly, this offer of employment is contingent on the satisfactory completion of
a background check. It is also contingent in part on your submitting to a
pre-employment drug-screening test for the presence of drugs. Human Resources
will provide the necessary documents once you have returned your signed offer
letter.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed ECIA.

 

Sincerely, M/A-COM Technology Solutions Inc. By:   /s/ Charles Bland   Charles
Bland   Chief Executive Officer

 

- 9 -



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED:

 

/s/ John Croteau John Croteau

 

- 10 -